Exhibit 10.34

TIVO INC. FISCAL YEAR 2008

BONUS PLAN FOR EXECUTIVES.

Purpose:

The terms of the TiVo Inc. (the “Company”) Fiscal Year 2008 Bonus Plan for
Executives (the “Plan”) have been established to reward the Company’s executives
for assisting the Company in achieving its operational goals through exemplary
performance. Under the Plan, cash bonuses (and in the case of one individual,
restricted stock bonus) will be based on the achievement of specified corporate
and departmental goals at end of fiscal year 2008 (or later in the case of one
individual), as determined by the Compensation Committee of the Board of
Directors (the “Compensation Committee”) and/or the Board of Directors (the
“Board”).

Determination of Fiscal Year 2008 Bonuses:

Company executives will be eligible to receive targeted amounts of cash under
the Plan. The amount of actual bonuses of cash will be based on the achievement
of objective Company and departmental performance goals and may be higher or
lower than targeted amounts according to a pre-determined formula that will be
applied by the Compensation Committee and the Board. Target cash bonuses for
executives (excluding the Company’s Chief Executive Officer whose target is
$525,000 per his amended and restated employment agreement) under the Plan for
fiscal year 2008 range from 15% for director level employees, 30% for vice
presidents, and 50% for senior vice presidents (including all named executive
officers) of the recipient’s base salary. For all executives (excluding our
Chief Executive Officer), actual cash bonuses will be based on fifty percent
(50%) corporate objectives and fifty percent (50%) departmental objectives, with
an additional ten percent (10%) bonus based on the year ending cumulative TiVo
subscriptions. For all executives (excluding our Chief Executive Officer), the
objective Company performance goals will be based on meeting certain goals with
respect to the Company’s financial performance including growth in service and
technology revenues, subscription growth, and Adjusted EBITDA* performance as
well as other Company and departmental performance goals (such as product
innovation, achievement of milestone delivery dates, and product deployment and
distribution) that may be determined by the Compensation Committee and/or the
Board. Our Chief Executive Officer’s bonus will be based solely on meeting
objective Company performance goals such as the Company’s financial performance
including growth in service and technology revenues and media advertising and
ARM sales revenue, subscription growth, Adjusted EBITDA* performance, and new
product deployment and distribution deals.

Additionally under our fiscal year 2008 incentive plan, we have instituted
individual milestone plans for three of our named executive officers. These
individual milestone plans were approved by the Board at the recommendation of
the Committee to provide additional incentive and reward superior performance
around key corporate objectives of TiVo. Individuals are eligible to receive
more or less than their targeted amounts based on percentage achievement of
specified goals. For fiscal year 2008, Mark Roberts is eligible to receive a
targeted milestone bonus payable upon the achievement of specified product
features and their delivery by specified deadlines. For fiscal year 2008,
Jeffrey Klugman is eligible to receive a targeted milestone bonus based upon the
achievement of specified deployment and relationship milestones. For fiscal year
2008 or later, Jim Barton is eligible to receive a targeted milestone bonus
based upon the time a specified product is launched.

The Board and the Compensation Committee reserve the right to modify these
goals, amounts and criteria at any time.

* “Adjusted EBITDA” is defined as income before interest expense, provision for
income taxes and depreciation, amortization, and stock-based compensation
expense.